 



Exhibit 10.20
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (“Agreement”) is made as of ___, 2005,
between DAY INTERNATIONAL, INC., a Delaware corporation (“Company”) and Thomas
J. Koenig (“Executive”).
     1. Background Facts. The Company is a subsidiary of Day International
Group, Inc. (“Parent”). The Executive is currently employed by the Company as
its Vice President & CFO. The Board of Directors of the Company and the Parent
want the Executive to continue serving the Company, to compensate the Executive
for this service, and to establish certain rights of the Executive.
     2. Term of this Agreement. The Executive’s employment under this Agreement
begins on the date hereof, and ends on the Termination Date defined below.
     At all times during the Executive’s employment with the Company, the
Executive shall be employed on an at-will basis, thereby enabling the Company or
the Executive to terminate the Executive’s employment at any time, with or
without cause, including without limitation, as Cause is defined below. If the
Company terminates the Executive other than for Cause, the Company will provide
thirty (30) days’ written notice of termination; provided, however, that the
Company, in its sole discretion, may provide thirty (30) days’ salary and
benefits in lieu of such notice. Further, the Executive may terminate his
employment with the Company upon thirty (30) days’ written notice; provided,
however, that the Company, in its sole discretion, may choose to designate all
or part of such notice period as non-working notice. For purposes of this
Agreement, the date on which the Executive’s employment under this Agreement
ends is the “Termination Date.”
     This Agreement terminates when the Executive’s employment terminates,
except that the Executive’s obligation to abide by the Confidentiality and
Non-Competition provisions set forth in Section 5 below, shall survive the
termination of this Agreement.
     3. Services. The Executive shall serve as Vice President & CFO of the
Company, and shall have the duties and responsibilities normally carried out by
an executive in that capacity, subject to the supervision and control of the
President & CEO or another supervisor, designated by the Company’s President.
The Executive shall devote his best efforts and all of his normal business time
(vacations and other absences permitted under the policies of the Company
excepted) to the business of the Company, and will faithfully, diligently,
honestly and to the utmost of the Executive’s ability perform all duties and
responsibilities as may be designated by his supervisor, or another supervisor
designated by the Company’s President from time to time.
     4. Compensation. The Executive shall receive the following compensation:
     (a) A base salary (“Base Compensation”) at the annual rate of $200,000, or
at a higher rate as may be determined from time to time by the Company in its
sole discretion, payable in installments under the practice followed by the
Company for the Executive;

 



--------------------------------------------------------------------------------



 



     (b) Executive — Pay For Performance (“E-PFP”) Compensation if both the
Company and the Executive perform at 100 percent of their annual plan targets,
which is payable not later than the end of the first calendar quarter of the
following year, under the Company E-PFP guidelines then in effect; and
     (c) Employee “Associate” benefits under the policies and practices of the
Company for the Executive, as may be amended from time to time.
     5. Confidentiality and Non-Competition by Executive. In the course of the
Executive’s employment with the Company, the Executive will continue to have
access to confidential business information of the Company and its affiliates
(“the Day Group”), including information about customers, and about business
strategies, techniques, products, and practices that is not generally known in
the industry (“Confidential Information”). The Executive recognizes that the
information provided is confidential and provides a business advantage to the
Day Group, and that its relationships with its customers are of substantial
value to the Day Group. The Executive shall not, at any time during or after his
employment hereunder, use or disclose such Confidential Information, except to
authorized representatives of the Day Group or the client or as required in the
performance of his duties and responsibilities hereunder. The Executive shall
return all client and/or Day Group property, such as computers and software, and
documents (and any copies including in machine or human-readable form), to the
Company when his employment terminates, regardless of the circumstances giving
rise to such termination. The Executive shall not be required to keep
confidential any information which is or becomes publicly available or is
already in his possession (unless obtained from the Day Group or one of its
clients). Further, the Executive shall be free to use and employ his general
skills, know-how and expertise, and to use, disclose and employ any generalized
ideas, concepts, know-how, methods, techniques or skills, including those gained
or learned during the course of the performance of any services hereunder, so
long as the Executive applies such information without disclosure or use of any
Confidential Information.
     In addition to the Company’s providing the Executive access to Confidential
Information, the parties anticipate that the Company will continue to make a
substantial investment in the Executive. The Executive acknowledges that the Day
Group’s business is not only in the United States but worldwide, so that
restricting the Executive’s competitive activities worldwide is reasonable. The
Executive further acknowledges that the following restrictions are reasonable to
protect the Day Group’s legitimate business interests in its business
information, its customer relationships, and the Company’s investment in the
Executive:
     (a) During the Executive’s employment and for a period of two years
thereafter, the Executive will not compete in any way with the business of the
Day Group or otherwise engage in any business competitive with or detrimental to
the business of the Day Group. This promise not to compete includes, but is not
limited to, a promise that the Executive will not engage in any of the following
activities:
     (i) the Executive will not work with, for, or have any interest in, any
organization that competes with the Day Group;

2



--------------------------------------------------------------------------------



 



     (ii) the Executive will not attempt to persuade any customer, supplier, or
potential customer or supplier of the Day Group that they should not do business
with the Day Group, should reduce their purchases of the Day Group’s products or
services, or should do business with a competitor of the Day Group;
     (iii) the Executive will not sell or aid in the sale of any products or
services that are competitive with any services or products of the Day Group to
any customer or potential customer of the Day Group; and
     (iv) the Executive will not solicit, encourage or persuade any associate of
the Day Group to terminate his or her employment with the Day Group, or to take
any action that adversely affects their ability to carry out their employment
duties with the Day Group.
     (b) The Executive acknowledges that any breach of the terms of this
Agreement by the Executive will cause irreparable harm to the Day Group and that
money damages would not be sufficient to provide a fully adequate remedy for
such a breach. Therefore, in the event of a breach or threatened breach of any
term of this Section 5, the Day Group will be entitled to temporary, preliminary
and permanent injunctive relief without any requirement of bond, in addition to
any other legal or equitable remedies to which the Day Group may be entitled. If
the Executive engages in any breach of Subsection 5(a) prior to the entry of a
court order prohibiting such conduct, then the two-year non-compete period under
Subsection 5(a) will be extended by the same period of time that Associate
engaged in the breach prior to the entry of the court order. The Executive also
acknowledges that he is sophisticated in business, and that the restrictions and
remedies set forth in this Agreement do not create an undue hardship on him and
will not prevent him from earning a livelihood.
     (c) If it shall be found by a court or arbitrator of competent jurisdiction
that any such restriction or remedy is unenforceable but would be enforceable if
some part thereof were deleted or modified, then such restriction or remedy
shall apply with such modification as shall be necessary to make it enforceable
to the fullest extent permissible under law.
     6. Payments to the Executive Upon His Resignation or Termination by the
Company for Cause. If the Executive resigns from his employment with the
Company, the Company will pay the Executive unpaid Base Compensation earned up
to the Termination Date, if any, and any unpaid E-PFP Compensation earned under
the E-PFP guidelines for the completed calendar year prior to the Termination
Date, if any, and the Executive will not be entitled to any further payments of
any kind whatsoever.
     If the Executive is terminated by the Company for “Cause” at any time, the
Company will pay the Executive unpaid Base Compensation earned up to the
Termination Date, if any, and the Executive will not be entitled to any further
payments of any kind whatsoever.

3



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, “Cause” means:
     (a) the Executive’s repeated failure to perform substantially Executive’s
duties as an associate, including but not limited to the Executive’s repeated
failure to comply with the reasonable and lawful directives of the President &
CEO or another supervisor designated by the Company’s President;
     (b) the Executive’s commission of a crime that constitutes a felony or is a
material violation by the Executive of any federal, state or foreign securities
laws;
     (c) the Executive’s commission of another criminal act or act of material
dishonesty, disloyalty or misconduct by the Executive (specifically excluding
traffic offenses and similar acts) if it is materially injurious to the
property, operations, business, or reputation of the Company or any of its
affiliates; or
     (d) the breach by the Executive of Section 5 of this Agreement.
     Any such termination for Cause will be accompanied by a written statement
of the reasons.
     7. Payment to the Executive Upon Termination by the Company Other Than For
Cause. If the Company terminates the Executive’s employment for reasons other
than Cause, the Company will pay the Executive a lump sum payment equal to:
     (a) unpaid Base Compensation earned up to the Termination Date;
     (b) unpaid E-PFP Compensation earned under the E-PFP guidelines for the
completed calendar year prior to the Termination Date, if any; and
     (c) an amount equal to the Executive’s then current Base Compensation for a
twelve-month period plus annualized E-PFP Compensation for the plan year in
which the Termination Date occurs, based on 100 percent of annual plan target.
     The Executive will not be entitled to any further payments of any kind
whatsoever. Payment under 2((c) above, if any, will be made only if, after the
Termination Date, the Executive timely delivers to the Company a Separation
Agreement and Release in a form determined by the Company (which will be
substantially similar to Exhibit A).
     8. Payment to the Executive Upon Termination Due to Death or Disability. If
the Executive’s employment is terminated due to his death or disability, as
defined below, the Company shall pay the Executive or his estate, as
appropriate:
     (a) unpaid Base Compensation earned up to the Termination Date;
     (b) any unpaid E-PFP Compensation earned under the E-PFP guidelines for the
completed calendar year prior to the Termination Date, if any; and

4



--------------------------------------------------------------------------------



 



     (c) pro rata E-PFP Compensation for the year in which the Termination Date
occurs, based on the portion of the current E-PFP period up to the Termination
Date and based on the actual performance of the Company for the year;
     The Executive shall not be entitled to any further payments of any kind
whatsoever. Amounts for (a) and (b) above will be paid promptly after the
Termination Date and amounts for (c) above will be paid in accordance with
Company policy with respect to the payment of E-PFP Compensation as in effect at
the time. For purposes of this Agreement, “disability” means that, due to a
physical or mental condition, the Executive is unable to perform his duties
under this Agreement for a period of 180 days, whether or not consecutive.
     9. Tax Withholding. The payments and benefits under this Agreement may be
compensation and as such may be included in either the Executive’s W-2 earnings
statements or 1099 statements. The Company may withhold from any amounts payable
under this Agreement such federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.
     10. Notices. All notices shall be in writing and delivered or mailed by
registered or certified mail, return receipt requested, to the following
addresses: If to the Company, at its offices at P.O. Box 338, Dayton, Ohio
45401-0338, Attention: President; and if to the Executive, 856 Oaknoll Drive,
Springboro, OH 45066, or to such other address as the Company or Executive may
provide to the other in writing for such purpose.
     11. Assignment and Successors. This Agreement shall be assignable by the
Company to a purchaser in a sale, without the written consent of the Executive.
If the sale is of assets, the Company shall be released from all obligations
upon assignment and acceptance by the purchaser and the purchaser, as successor,
shall thereafter be deemed to be the “Company” for purposes of this Agreement.
     The Executive may not assign, pledge or encumber his interest in this
Agreement or any part hereof without the express written consent of the Company,
this Agreement being personal to the Executive and the beneficiaries designated
by him.
     12. Governing Law. This Agreement shall be governed by and construed under
the laws of the state of Ohio.
     13. Partial Invalidity. If any provision in this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force and effect
without being impaired or invalidated in any way.
     14. Arbitration. All disputes involving “Arbitrable Claims,” as defined
below, shall be submitted to binding arbitration in Ohio to a single arbitrator
chosen in accordance with the rules of the American Arbitration Association
(“AAA”) and conducted in accordance with the AAA’s National Rules for the
Resolution of Employment Disputes. “Arbitrable Claims” are disputes arising out
of or relating to this Agreement, including its breach, termination or validity,
and disputes in any way relating to Executive’s employment or termination of his
employment with the Company. By way of example only, this includes claims

5



--------------------------------------------------------------------------------



 



under common law and under local, state and federal statutory authority, such as
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act, and the Family and Medical Leave Act. The
arbitrator’s decision shall be final and binding upon the parties and those who
may have derivative claims through the parties, and shall be entitled to
enforcement in any court of competent jurisdiction. Unless a controlling law or
court decision provides otherwise, the costs and expenses of the arbitrator
shall be shared equally by the parties. This arbitration procedure does not
prohibit the Company and the Day Group from filing an action in court for
injunctive relief for breach or threatened breach of the Executive’s obligations
regarding non-competition, confidentiality, or other matters involving the Day
Group’s proprietary interests.
     15. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the matters addressed, and all prior
negotiations, understandings, representations, and agreements (including,
without limitation, any and all prior employment agreements), whether oral or
written, of any nature whatsoever, about terms and conditions of employment are
merged into and superseded by this Agreement. However, (a) this Agreement
contemplates continuation of E-PFP Compensation, but to the extent that any
other documents or statements describing the Executive’s E-PFP are inconsistent
with this Agreement, this Agreement will control, and (b) this Agreement shall
not supersede any Conflicts of Interest Certificate or any Invention Agreement
to which the Executive and the Company or any of its affiliates are parties.
This Agreement cannot be changed, modified, or terminated unless in writing and
signed by the parties.
DAY INTERNATIONAL, INC.

                     
By:
          Date:       , 2005
 
                   
 
  Dennis R. Wolters
President and CEO
               
 
          Date:       , 2005                  
 
  [Executive]                

6